DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-5 and 7-9 are directed to a method.
Claims 10-11 and 13-15 are directed to a parking assistant system.
Therefore, claims 1-5, 7-11, and 13-15 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claims 10		A parking assistant for adaptive parking of a vehicle, the parking assistant comprising: 
an environment sensor system configured to scan a traffic environment around the vehicle; 
a navigation system configured to determine a parking area around a programmed destination of the vehicle, the parking area having more than one available parking spot for the vehicle; 
a communication unit configured to acquire parking data of parked vehicles in the parking area via a wireless communication network, wherein the parking data for each parked vehicle comprises a parking position of the respective parked vehicle and an individual sensing coverage of an environment sensor system of the respective parked vehicle configured to scan the traffic environment within the parking area; and
 a determination unit configured to calculate for each available parking spot in the parking area an overall sensing coverage for scanning the traffic environment within the parking area for the case of parking the vehicle in the respective available parking spot, based on an individual sensing coverage for scanning the traffic environment within the parking area from the respective parking spot with the environment sensor system of the vehicle and the individual sensing coverages of the parked vehicles, configured to rank the available parking spots based on a calculated overall sensing coverage, and configured to determine a recommended parking spot among the available parking spots based on overall sensing coverage of the traffic environment in the parking area.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “calculate an overall sensing coverage”, “rank the available parking spots”, “determining a recommended parking spot” in the context of this claim encompasses a person looking at data collected, calculate sensing coverage for sensors based on the data and rank the parking spot based on sensing coverage and determine a recommended parking spot. Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claims 10		A parking assistant for adaptive parking of a vehicle, the parking assistant comprising: 
an environment sensor system configured to scan a traffic environment around the vehicle; 
a navigation system configured to determine a parking area around a programmed destination of the vehicle, the parking area having more than one available parking spot for the vehicle; 
a communication unit configured to acquire parking data of parked vehicles in the parking area via a wireless communication network, wherein the parking data for each parked vehicle comprises a parking position of the respective parked vehicle and an individual sensing coverage of an environment sensor system of the respective parked vehicle configured to scan the traffic environment within the parking area; and
 a determination unit configured to calculate for each available parking spot in the parking area an overall sensing coverage for scanning the traffic environment within the parking area for the case of parking the vehicle in the respective available parking spot, based on an individual sensing coverage for scanning the traffic environment within the parking area from the respective parking spot with the environment sensor system of the vehicle and the individual sensing coverages of the parked vehicles, configured to rank the available parking spots based on a calculated overall sensing coverage, and configured to determine a recommended parking spot among the available parking spots based on overall sensing coverage of the traffic environment in the parking area.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “environment sensor system”, “navigation system”, “communication unit”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform the process. In particular, the environment sensor system just scan a traffic environment without doing more specific purpose with the scanned data, which is recited at a high level of generality of sensing, which is a form of insignificant extra-solution activity. The navigation system also recited at a high level of generality (i.e. to determine a parking area, not doing specific navigation function). The communication unit also recited at a high level of generality (i.e. general means for receiving data). Lastly, the “determination unit” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The apparatus is recited at a high level of generality and merely automates the calculate step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of sensor system scanning, navigation system determine parking area, communication unit receiving parking data and determination unit calculating sensing coverage… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of sensor system scanning, navigation system determine parking area, communication unit receiving parking data and determination unit calculating sensing coverage, the examiner submits that these limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of sensor system scanning, navigation system determine parking area, communication unit receiving parking data and determination unit calculating sensing coverage are well-understood, routine, and conventional activities because using sensor to sense, navigation system to determine parking area near destination, communication unit to receive data and determination unit to calculate sensing coverage is well known. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Independent claim 1 and dependent claims 2-5, 7-9, 11 and 13-15 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, claims 1-5, 7-9, 11 and 13-15 are not patent eligible under the same rationale as provided for in the rejection of claim 10 above.
Therefore, claims 1-5, 7-11, and 13-15 are ineligible under 35 USC §101.


Allowable Subject Matter

Claims 16-19 are allowed.
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5, 7-11, and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-19, the prior art fails to disclose or suggest alone or in combination as claimed calculate for each available parking spot in the parking area an overall sensing coverage for scanning the traffic environment within the parking area for the case of parking the vehicle in the respective available parking spot, based on an individual sensing coverage for scanning the traffic environment within the parking area from the respective parking spot with the environment sensor system of the vehicle and the individual sensing coverages of the parked vehicles, configured to rank the available parking spots based on a calculated overall sensing coverage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661